EXHIBIT 10.30
Amendment No. 3 to the
Arbor Realty Trust, Inc. 2003 Omnibus Stock Incentive Plan
     Pursuant to the approval of the Board of Directors of Arbor Realty Trust,
Inc. (the “Company”) on April 8, 2008 and the Company’s stockholders on May 21,
2008, the first sentence of Section 3 of the Arbor Realty Trust, Inc. 2003
Omnibus Stock Incentive Plan (as Amended and Restated on July 29, 2004), as
further amended by Amendment No. 1 thereto adopted on May 25, 2005 and Amendment
No. 2 thereto adopted on March 20, 2008, is hereby amended to state as follows:
“The total number of shares of Common Stock reserved and available for issuance
under the Plan shall be 1,135,000 shares.”

          Dated: May 21, 2008  ARBOR REALTY TRUST, INC.
      By:   /s/ Paul Elenio         Name:   Paul Elenio        Title:   Chief
Financial Officer     

